Case 1:20-cv-01271-JPH-DLP Document 88 Filed 12/04/20 Page 1 of 2 PageID #: 939




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

 BARBARA TULLY,                    )
 KATHARINE BLACK,                  )
 MARC BLACK,                       )
 DAVID CARTER,                     )
 REBECCA GAINES,                   )
 ELIZABETH KMIECIAK,               )
 CHAQUITTA MCCLEARY,               )
 DAVID SLIVKA,                     )
 DOMINIC TUMMINELLO,               )
 INDIANA VOTE BY MAIL, INC.,       )
                                   )
                    Plaintiffs,    )
                                   )
                 v.                )           No. 1:20-cv-01271-JPH-DLP
                                   )
 PAUL OKESON,                      )
 S. ANTHONY LONG,                  )
 SUZANNAH WILSON OVERHOLT,         )
 ZACHARY E. KLUTZ,                 )
 CONNIE LAWSON,                    )
                                   )
                    Defendants.    )
                                   )
                                   )
 DISABILITY RIGHTS EDUCATION AND )
 DEFENSE FUND, INC,                )
                                   )
                    Amicus.        )
                                   )
 COMMON CAUSE INDIANA,             )
 INDIANA STATE CONFERENCE OF THE )
 NAACP,                            )
                                   )
                    Miscellaneous. )


                MINUTE ENTRY FOR DECEMBER 3, 2020
                        STATUS CONFERENCE
               HON. DORIS L. PRYOR, MAGISTRATE JUDGE
Case 1:20-cv-01271-JPH-DLP Document 88 Filed 12/04/20 Page 2 of 2 PageID #: 940




       The parties appeared by telephone for a Status Conference on December 3,

 2020. The parties discussed the status of the case.

       This matter is scheduled for a telephonic status conference on January 12,

 2021 at 9:00 a.m. (Eastern) to discuss case status. Counsel shall attend the status

 conference by calling the designated telephone number, to be provided by the Court

 via email generated by the Court's ECF system.


        Date: 12/3/2020




 Distribution:

 All ECF-registered counsel of record via email
